Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotation drive unit” in claim 1; “a processing section” in claim 1; “a first preheating unit” of claim 2; “ a second preheating unit” of claim 2; “a first postheating unit” of claim 5; “a second postheating unit” of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that “ the temperature of the powder material preheated by the first preheating unit is different from the temperature of the model heated by the first postheating unit.” However, claim 7 depends from claim 6, and claim 6 recites wherein the “temperature of the powder material preheated by the is equal to a temperature of the model heated by the first postheating unit.   It is unclear how the temperatures can be both equal and different.  For purposes of examination, it is understood that both claims depend on 5.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, and 10-14 is/are rejected under 35 U.S.C. 103as being obvious over Hellestam (U.S. Patent Application Publication 2016/ 30167160) in view of Ljungblad (U.S. Patent Application Publication 2015/ 0004045).

Title, element 100) comprising: 
a table (Fig. 1, table 5) supporting a powder material and a model created from the powder material; 
a processing section (beam sections 21, 1; powder holder 6 holding powder 3; rake 7) disposed so as to face the table and obtaining the model by processing the powder material; and 
a rotation drive unit (¶¶,0073, 0074, rotational work table 5, “rotation may be performed with an electrical motor”) causing one of the table and the processing section to rotate relative to the other around a rotary axis, …, preheat (¶0053, “preheating the powder layer”) the supplied powder material, and emit an energy beam (¶0070, electron beam does the melting, elements 1 and 21 emit beams 2 and 22, respectively)  to the preheated powder material.  
However, Hellestam does not disclose wherein the processing section has a plurality of processing units disposed around the rotary axis, and the processing units supply the powder material to the table.
Ljungblad teaches a plurality of processing units (Ljungblad, fig. 1 elements 106, 107) disposed around the rotary axis, and the processing units supply the powder material to the table.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Hellestam with the teachings of Ljungblad, to have multiple units to lay down material (Hellestam only has one, element 6) in order to more speedily process the material and create workpieces (both Hellestam and Ljungblad have at least two beams for melting material, so material can be processed simultaneously)

Regarding claim 2, Hellestam in view of Ljungblad teach all the limitations of claim 1, as above, and further teach a device wherein the processing unit includes a first  beam providing unit (element 1 or 21) and a second beam providing unit (21 or 1) providing the energy beam, and a distance from the rotary axis to the second beam providing unit is shorter than a distance from the rotary axis to the first beam providing unit (Hellestam, Fig. 1, it is apparent that beam 22 and beam 2 are not symmetrical around the axis of rotation 15, and thus invariably one of the distances would be greater from the axis than the other, and the beams may be arbitrarily designated as the “first beam providing unit” or “second beam providing unit” that would meet this limitation of the claim).  

Regarding claim 3, Hellestam in view of Ljungblad teach all the limitations of claim 2, as above, and but do not teach wherein the first beam providing unit is disposed upstream of the second beam providing unit along a direction of rotation provided by the rotation drive unit.  However, invariably one of the beam providing units must be upstream from the other beam providing unit.  Given the limitations of claim 2, the variations are limited as to which one of the units will be more upstream of the other, either the one that is greater distance from the central axis, or the one that is a shorter distance from the central axis.  Thus, it would have been a matter of design choice and routine experimentation to see which arrangement of the beam providing units would be 
Regarding claim 10, Hellestam in view of Ljundblood teach all the limitations of claim 1, as above, and further teach a device comprising a control unit (Fig. 1, control unit 10) controlling the processing section and the rotation drive unit, wherein the processing unit has: a material supply unit (6)supplying the powder material to a supply region set on a main surface of the table; and a beam (22,2) providing unit emitting the energy beam to a modeling region (11) set downstream of the supply region along a direction of rotation provided by the rotation drive unit on the main surface of the table (5), and the control unit controls the rotation drive unit to perform a rotation operation of rotating one of the table and the processing section relative to the other (¶0067; “beam movement is coordinated with the rotational movement by the control unit”), controls the material supply unit to perform a supply operation of supplying the powder material to the supply region (¶¶0028, 0049, 0057 “rotating the support structure about a Z-axis at a predetermined speed, [which controls the application of powder by] applying a powder layer on the support structure” and controlling for uniform thickness), and controls the beam providing unit (¶0070 “controlling and managing the electron beams”) to perform a modeling operation of emitting the energy beam to the modeling region.  

Regarding claim 11, Hellestam in view of Ljundblad teach all the limitations of claim 10, as above, and further teach a device wherein the control unit performs the rotation operation, the supply operation, and the modeling operation in parallel (¶0009, could have a situation of “providing … powder simultaneous as fusing [with beam]”; ¶0063, “the build tank may be in constant rotation”, but it is also “threaded” so that the mechanism allows for any movement (up, down or still)).  

Regarding claim 12, Hellestam teaches all the limitations of claim 10, as above, and further teaches a device comprising a linear drive unit (Hellestam, fig. 1, ¶0049, “5 can be lowered 200-1000 mm by a mechanism elevator 8) relatively changing a distance between the table and the processing section, 37 6603598.1SOEIHI-PT067 wherein the control unit (10)controls the linear drive unit to perform a separation operation (Hellestam, moves the table up and down P from processing above, fig. 1) of increasing the distance from the table to the processing section along the rotary axis.  

Regarding claim 13, Hellestam teaches all the limitations of claim 12, as above, and further teaches a device wherein the control unit performs the rotation operation, the supply operation, the modeling operation, and the separation operation in parallel (¶0009, could have a situation of “providing … powder simultaneous as fusing [with beam]”; ¶0063, “the build tank may be in constant rotation”, but it is also “threaded” so that the mechanism allows for any movement (up, down or still)).  

Regarding claim 14, Hellestam teaches all the limitations of claim 12, as above, but does not further teach a device wherein the control unit performs the separation operation after performing the rotation operation, the supply operation, and the modeling operation in parallel.  However, Hellestam does teach wherein everything ¶0009, could have a situation of “providing … powder simultaneous as fusing [with beam]”; ¶0063, “the build tank may be in constant rotation”, but it is also “threaded” so that the mechanism elevator 8 allows for any movement (up, down or still)).  Thus, it would be a matter of design choice to then have the movement of the mechanism elevator move up and down subsequent to the other processes, in order to move it to the right next position, for instance, to move the device to where it needs to go for further processing or removing the model.   


Claim(s) 4 -9 is/are rejected under 35 U.S.C. 103as being obvious over Hellestam (U.S. Patent Application Publication 2016/ 0167160) in view of Ljungblad (U.S. Patent Application Publication 2015/0004045) and further in view of Schwarze (U.S. Patent Application Publication 2017/ 0106445).
Regarding claim 4, Hellestam in view of Ljungblad teach all the limitations of claim 2, as above, but do not a device wherein the processing unit has a first preheating unit and a second preheating unit preheating the powder material, 35 6603598.1SOEIHI-PT067 the first preheating unit and the first beam providing unit are disposed in this order along a direction of rotation provided by the rotation drive unit, and the second preheating unit and the second beam providing unit are disposed in this order along the direction of rotation provided by the rotation drive unit.  
It is noted that Hellestam does teach preheating the powder layer (¶¶0021, 0053, “preheating before melting” and it can be done in any direction). 
Schwarze,   fig. 2, first heating 32a or 32b ¶0046 for preheating).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate a preheating source before each of the melting beams in the direction of rotation of Hellestam, in order to preheat the powder accordingly, and reduce the stresses of the melting (Schwarze ¶0045) and as Hellestam already teaches preheating, but having each beam have its own preheater would make processing quicker and more efficient as more parts could be processed at the same time, and not needing both beams to process a single part, and Hellestam himself teaches the advantages of multiple beams and heating sources (¶0089), which is to more easily melt the powder and also keep the material within a predetermined temperature range.

Regarding claim 5, Hellestam in view of Ljungblad teaches all the limitations of claim 4, as above, but does not further teach a wherein the processing unit has a first postheating unit and a second postheating unit postheating the model, the first beam providing unit and the first postheating unit are disposed in this order along the direction of rotation provided by the rotation drive unit, and the second beam providing unit and the second postheating unit are disposed in this order along the direction of rotation provided by the rotation drive unit.  
It is noted that Hellestam teaches that “[b]y using a plurality of beam sources the build temperature of the three-dimensional build may more easily be maintained compared to if just one beam source is used. The reason for this is that two beams may be at more locations simultaneously than just one beam. Increasing the number of (¶0089).  Regarding a post-heating unit for post-heating, Hellestam teaches after using a first beam to melting the powder material, “a second energy beam source may be used for heating the powder material in order to keep the build temperature within a predetermined temperature range” (Hellestam, ¶0089).  Further, Schwarze teaches having auxiliary heaters (Schwarze,   fig. 2, second heating 32b ¶0046 for post heating; ¶0045, post heating reduces thermal stresses) to the main beam which melts powder. Thus, it would have been a matter of design choice and routine experimentation to have postheating apparatuses in connection with the energy beams, in order to maintain the temperature at the site of the melting or otherwise control the temperature to keep for further processing, as desired, as Hellestam already indicates having a post-heating process and Schwarze teaches have other mechanisms for the process itself, in order to be more efficient with the laser units (having each laser unit process different sights, each with a separate post-heating unit, potentially).

Regarding claim 6, Hellestam in view of Ljungblad  and Schwarze teach all the limitations of claim 5, as above, but do not further teach, in this combination, a device wherein a temperature of the powder material preheated by the first preheating unit is equal to a temperature of the model heated by the first postheating unit.  While Hellestam just indicates that preheating and post-heating may be done, Schwarze actually discusses the temperatures that these processes may have. Schwarze indicates that both the preheating and the postheating may be below the sintering temperature and Schwarze calls them both “the second temperature” indicating that (¶¶0012,0043, the post-heating temperature to “the second temperature that is lower than the first temperature” which is the sintering/melting temperature; ¶0044, the pre-heating temperature “to a desired second temperature” before actually melting at a higher first temperature”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teachings of Schwarze and have the preheating and post-heating temperatures be the same, in order that thermal stresses within the workpiece “can be reliably minimized” (¶0044) and this is done in a conventional way with expected results.

Regarding claim 7, Hellestam in view of Ljungblad  and Schwarze teach all the limitations of claim 6 (5), as above, but do not further teach, in this combination, a device wherein the temperature of the powder material preheated by the first preheating unit is different from the temperature of the model heated by the first postheating unit.  While Hellestam just indicates that preheating and post-heating may be done, Schwarze actually discusses the temperatures that these processes may have. Schwarze indicates that preheating may be lower than the melting temperature (¶0044, the pre-heating temperature “to a desired second temperature” before actually melting at a higher first temperature”) and that postheating may be equal the sintering temperature or at least keeping the powder in a melted state, which is higher than the preheating, which does not melt the powder (¶0012, “It is, however, also conceivable that the raw material powder, upon being irradiated by the radiation emitted by the heating system, is partially or entirely melted or maintained in the melted state.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing (¶0044) and to help shape and the and uniformly heat (¶0013) the powder and all this is done in a conventional way with expected results.


Regarding claim 8, Hellestam in view of Ljungblad  and Schwarze teach all the limitations of claim 6, as above, but do not further teach, in this combination, a device wherein a temperature of the powder material preheated by the second preheating unit is equal to a temperature of the model heated by the second postheating unit.   Similarly for the second units, while Hellestam just indicates that preheating and post-heating may be done, Schwarze actually discusses the temperatures that these processes may have. Schwarze indicates that both the preheating and the postheating may be below the sintering temperature and Schwarze calls them both “the second temperature” indicating that they may be the same temperature (¶¶0012,0043, the post-heating temperature to “the second temperature that is lower than the first temperature” which is the sintering/melting temperature; ¶0044, the pre-heating temperature “to a desired second temperature” before actually melting at a higher first temperature”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teachings of Schwarze and have the preheating and post-heating temperatures be the same, in order that thermal stresses within the workpiece “can be reliably minimized” (¶0044) and this is done in a conventional way with expected results.

¶0044, the pre-heating temperature “to a desired second temperature” before actually melting at a higher first temperature”) and that postheating may be equal the sintering temperature or at least keeping the powder in a melted state, which is higher than the preheating, which does not melt the powder (¶0012, “It is, however, also conceivable that the raw material powder, upon being irradiated by the radiation emitted by the heating system, is partially or entirely melted or maintained in the melted state.”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teachings of Schwarze and have the preheating and post-heating temperatures be different, in order that thermal stresses within the workpiece “can be reliably minimized” (¶0044) and to help shape and the and uniformly heat (¶0013) the powder and all this is done in a conventional way with expected results.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761